FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-30255

               Plaintiff - Appellee,             D.C. No. 2:12-cr-06004-LRS

  v.
                                                 MEMORANDUM*
JOSE ISRAEL MANZO-FLORES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jose Israel Manzo-Flores appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

being an alien found in the United States after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Manzo-Flores’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Manzo-Flores the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Manzo-Flores has waived his right to appeal his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

       Counsel’s motion to withdraw is GRANTED.

       DISMISSED.




                                           2                                     12-30255